Title: To George Washington from Aquila Giles, 11 August 1789
From: Giles, Aquila
To: Washington, George



Sir
New York 11th August 1789

It is with great diffidence that I trouble your Excellency with solicitations for office, conscious that you have already experienced a great deal of trouble from similar applications—I beg leave however to offer myself to your Excellency’s consideration for the Office of Marshall of this State—Should you on enquiry, find me qualified to discharge the duties of the Office, I shall flatter myself with the hope of your Excellency’s favour—I have

the Honor to be with all possible respect, Your Excellency’s Most Obedient Humble Servant

Aquila Giles

